DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.

Interview Summary
A telephone call was attempted with Michael Taylor, Reg. #50,521 requesting a Terminal Disclaimer to overcome the Double patenting rejection, applicant requested a written rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention in independent claim 1, 12 and 17 is directed to planning a trajectory without significantly more. The claim(s) recite(s) a method/system for planning a trajectory which can also be performed mentally by a human. This judicial exception is not integrated into a practical application because the judicial exception does not provide improvemnts to functioning of any technology, use any particular machine or transform in to different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of processor as claimed is merely reciting the "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  
Dependent claims fail to overcome the deficiencies and therefore are rejected as well.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,008,414. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are similar version of the patented claims.
9,008,414						16/554,951
Claims
1. A method of planning a trajectory to perform a procedure, comprising: selecting a plurality of training datasets regarding a plurality of training subjects, wherein each of the plurality of training datasets includes at least training image data; selecting at least one training trajectory in each of the selected plurality of training datasets; rating the at least one training trajectory in at least a selected sub-plurality of training datasets of the plurality of training datasets; executing instructions with a learning processor to process the training image data in each of at least the selected sub-plurality of training datasets of the plurality of training datasets; executing instructions with the learning processor to determine a learned rating coefficient that converges to a selected degree to predict the rating of each of the selected plurality of training trajectories; saving the determined learned rating coefficient; selecting a clinical dataset different from the plurality of training datasets including a clinical trajectory and a clinical image data; executing instructions with a clinical processor to process the clinical image data substantially similar to the instructions executed with the learning processor to process the training image data; executing instructions with the clinical processor to determine a clinical rating coefficient that converges to a selected degree to predict the rating of the clinical trajectory; determining a rating for the clinical trajectory based on the clinical rating coefficient.

2. The method of claim 1, wherein executing instructions with a learning processor to process the training image data includes sampling the training image data relative to the at least one training trajectory.

3. The method of claim 2, wherein executing instructions with a learning processor to process the training image data further includes reducing dimensionality of the sampled image data.

4. The method of claim 1, wherein executing instructions with the learning processor to determine rating coefficients includes executing a selected neural network algorithm to learn the rating of the selected at least one trajectory in each of the selected sub-plurality of the plurality of training datasets.

5. The method of claim 1, further comprising: selecting learning raters to rate the at least one training trajectory in at least the selected sub-plurality of training dataset of the plurality of training datasets; selecting a clinical rater to determine the clinical rating for the clinical trajectory; updating the saved learned coefficients with the determined clinical rating coefficient; and saving the updated learned coefficient.

6. The method of claim 5, further comprising: executing instructions with the clinical processor to rate a current subject trajectory based on a current subject dataset different from the plurality of training datasets with the saved updated learned coefficient.

7. A system to determine a trajectory to perform a procedure, comprising: a display device; an input device operable to allow an expert rater to input a rating of a trajectory; a learning processor operable to execute instructions to: display a training trajectory on the display device along with training image data; receive an input from the input device including a rating of the training trajectory; process the training image data at least to sample the image data in a shell relative to the training trajectory; and determine a coefficient relating the input rating and the displayed training trajectory; a memory device operable to store the saved coefficient; a current subject data input device operable to input current subject data and a current subject trajectory; and a rating processor operable to access the memory device including the saved coefficient and rate the current subject trajectory with the saved coefficient to determine a clinical rating coefficient that converges to a selected degree to predict the rating of the subject trajectory.

8. The system of claim 7, further comprising: an imaging device operable to acquire the image data.

9. The system of claim 7, wherein the learning processor and the rating processor are the same processor.

10. The system of claim 7, wherein process the training image data further includes reducing the dimensionality of the shell sampled data.

11. The system of claim 10, further comprising: a current subject data input device operable to input current subject data and a current subject trajectory different from the training trajectory; a rating processor operable to access the memory device including the saved coefficient and execute instructions to: process the current subject image data in a manner similar to the process training image data to generated current subject processed data and subsequently rate the current subject trajectory with the saved coefficient based on the processed current subject process data.

12. The system of claim 11, wherein determine the coefficient relating the input rating and the displayed training trajectory includes executing instructions for at least one of a linear regression, a neural-network, or a genetic programming system based at least on the input rating of the trajectory.

13. A method of planning a trajectory to perform a procedure, comprising: inputting a rating for at least one training trajectory in at least a selected sub-plurality of training datasets of a plurality of training datasets, wherein each of the plurality of training datasets includes at least training image data; executing instructions with a first processor to process the training image data in each of the selected sub-plurality of training datasets at least by sampling within a shell the training image data relative to the at least one training trajectory in the respective training dataset; executing instructions with a second processor to determine rating coefficient to predict the rating of each of the training trajectories based on the processed training image data and the input rating at least by determining a convergence of a selected coefficient for a selected training trajectory and the input rating for the selected training trajectory; saving the determined rating coefficient; inputting a current subject dataset different from the plurality of training datasets including at least one current subject trajectory; executing instructions with the second processor to determine a current subject rating for the at least one current subject trajectory based on the saved coefficients such that the current subject rating converges to a selected degree to predict the rating of the at least one current subject trajectory; and outputting the current subject rating.

14. The method of claim 13, wherein executing instructions with the first processor to process the training image data further includes decreasing dimensionality of the data sampled in the shell.

15. The method of claim 14, wherein decreasing dimensionality of the data sampled in the shell includes projecting the shell sampled data into Principle Component Analysis space.

16. The method of claim 15, further comprising: selecting a rating surgeon; and selecting a rating scale; wherein inputting the rating includes the selected rating expert rating the at least one training trajectory based on the rating scale.

17. The method of claim 16, wherein selecting the rating surgeon includes selecting the rating surgeon to analyze the plurality of training datasets and at least one training trajectory in each training dataset of the plurality of training datasets based on prior knowledge of the selected rating surgeon.

18. The method of claim 16, further comprising: processing the current subject dataset according to the processing of the training image datasets.

19. The method of claim 16, wherein the at least one current subject trajectory includes a plurality of current subject trajectories; wherein executing instructions with the second processor to determine the current subject rating includes rating each current subject trajectory of the plurality of the current subject trajectories.

20. The method of claim 19, wherein the plurality of current subject trajectories are generated as at least a portion of all of the possible trajectories having an entry point with a selected area to reach a selected target.

21. The method of claim 16, wherein the plurality of training datasets regarding the plurality of subjects is acquired prior to the current subject dataset and are different from the current subject dataset; wherein saving the determined rating coefficients includes saving the determined rating coefficients with a storage medium; wherein executing instructions incorporating the saved coefficients to rate the at least one current subject trajectory includes recalling the determined rating coefficients.

22. The method of claim 13, wherein the first processor and the second processor are the same processor.

Claims
1. A method of planning a trajectory to perform a procedure, comprising: determining an initial rating coefficient with an offline learning including: evaluating a plurality of training image data, evaluating a rating for each training trajectory of a plurality of training trajectories of the plurality of training image data, executing instructions with a first processor to process the plurality of training image data, executing instructions with a second processor to determine the initial rating coefficient that is to predict the rating for each training trajectory based on the processed training image data and the evaluated training trajectory, and saving the determined initial rating coefficient for application to current subject data; updating the determined initial coefficient with an online learning including: receiving the current subject data, executing instructions with the first processor to process the current subject data, executing instructions with the second processor to determine a current subject trajectory rating of a current subject trajectory based on the processed current subject data and the determined initial rating coefficient; and updating the determined initial coefficient.

2. The method of claim 1, wherein executing instructions with the first processor to process the plurality of training image data includes at least sampling within a shell the training image data relative to the respective training trajectory.

3. The method of claim 1, further comprising: outputting the determined current subject trajectory rating.

4. The method of claim 1, further comprising: providing the first processor and the second processor as separate processors.

5. The method of claim 3, wherein outputting the determined current subject trajectory rating includes displaying the determined current subject trajectory rating; wherein each training image data of the plurality of training image data includes at least one training trajectory of the plurality of training trajectories.

6. The method of claim 1, further comprising: acquiring the plurality of training image data including the training trajectory.

7. The method of claim 6, wherein the training trajectory includes a trajectory to a selected target that is operable to be rated.

8. The method of claim 1, further comprising: saving the updated determined initial coefficient for recall as the saved determined initial rating.

9. The method of claim 1, wherein updating the determined initial coefficient with an online learning further includes: receiving an input of a specific geometry desired for the current subject trajectory to effect the current subject trajectory rating of the current subject trajectory.

10. The method of claim 1, wherein updating the determined initial coefficient with an online learning further includes: receiving an input of a position relative to an anatomical structure desired for the current subject trajectory to effect the current subject trajectory rating of the current subject trajectory.

11. The method of claim 1, wherein updating the determined initial coefficient with an online learning further includes: receiving an input of a selected user regarding at least one current subject trajectory to effect the current subject trajectory rating of the current subject trajectory for the selected user.

12. A system for planning a trajectory to perform a procedure, comprising: an offline learning processor configured to execute instructions to: process training image data having at least a training trajectory, receive an input of a rating for the training trajectory of the training image data, determine an initial rating coefficient for the training trajectory based on the processed training image data and the received input of the evaluated training trajectory; a memory system to save the determined initial rating coefficient for application to current subject data; an online learning processor configured to execute instructions to update the determined initial coefficient by: processing the current subject data, determining a current subject trajectory rating of a current subject trajectory based on the processed current subject data and the determined initial rating coefficient; and updating the determined initial coefficient.

13. The system of claim 12, wherein the offline learning processor and the online learning processor are separate processors.

14. The system of claim 12, further comprising: a display device to display at least one of the current subject trajectory or the determined current subject trajectory rating.

15. The system of claim 12, further comprising: a selected user input configured to allow inputting a variable regarding at least one current subject trajectory to effect the current subject trajectory rating of the current subject trajectory for a selected user and the updating the determined initial coefficient with the determined current subject trajectory rating.

16. The system of claim 15, wherein the variable includes at least one of a specific geometry desired for the current subject trajectory or a position relative to an anatomical structure desired for the current subject trajectory.

17. A system to plan a trajectory to perform a procedure, comprising: a learning processor operable to execute instructions, the instructions including an algorithm to be trained to determine a coefficient based on the instructions for rating a current subject data, the current subject data being different from a first training dataset that includes a first training trajectory or a second training dataset that includes a second training trajectory, the algorithm to be trained at least by: receiving a first input of a first rating of the first training trajectory; receiving a second input of a second rating of the second training trajectory; and determining the coefficient based on the instructions to relate the input first rating and the input second rating regarding the first training trajectory and the second training trajectory; and a memory device configured to store the determined coefficient; wherein the determined coefficient stored in the memory is configured to be recalled for rating a current subject trajectory, wherein the current subject trajectory is different from the first training trajectory and the second training trajectory; wherein rating the current subject trajectory occurs subsequent to the training of the algorithm.

18. The system of claim 17, further comprising: an input system configured inputting the first rating and the second rating received by the learning processor.

19. The system of claim 17, further comprising: a current subject data input device operable to input the current subject data and the current subject trajectory; and an online learning processor operable to access the memory device including the determined coefficient and rate the current subject trajectory with the determined coefficient.

20. The system of claim 9, further comprising: an imaging device operable to acquire the current subject data.

21. The system of claim 19, wherein the learning processor is separate from the online learning processor.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKKRAM BALI/             Primary Examiner, Art Unit 2663